DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/23/2022 and 9/29/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “almost the same” in claim 3, lines 2-3, is a relative term which renders the claim indefinite. The term “almost the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitations "the front end of the bowl" in lines 2-3 and “the rear end of the bowl” in line 3.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, “the front end of the bowl” is interpreted to read --a front end of the bowl-- and “the rear end of the bowl” is interpreted to read --a rear end of the bowl--.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashirajima (US 20180135290) in view of Kondo (JP 2007169964; machine translation attached).
Regarding claim 1, Kashirajima discloses a flush toilet (1) for discharging waste by using flush water, the flush toilet comprising: 
a bowl (10) comprising a waste receiving surface (4) configured to receive the waste, a rim (8) formed on a top edge of the waste receiving surface, and a shelf surface (6) formed between the waste receiving surface and the rim, the shelf surface of the bowl including side portions provided on a right side (side of 6 near “Right”) and a left side (side of 6 near “Left”) when seen from forward, a front arc portion (front arc portion near “Front” connected to front ends of the side portions, and a rear arc portion (rear arc portion near “Rear”) connected to rear ends of the side portions; 
a rim spout portion (16 and the walls forming 16) configured to spout flush water from a rim spout port (16) provided on the rim to the shelf surface to form a circulating flow (¶ 0055); and 
a water conduit (14) configured to guide flush water supplied from a flush water supply source (18) to the rim spout portion; 
wherein flush water is spouted backward from the rim spout port of the rim spout portion along the side portions of the shelf surface (¶ 0056); and 
the shelf surface located on an upstream side of the rim spout port of the rim spout portion has a sloped surface (sloped surface of 6 near 4a and 6a shown in Fig. 1) ascending toward the rim spout port (the sloped surface of 6 near 4a and 6a ascends toward 16)
However, Kashirajima does not disclose linear portions as claimed.
Konda discloses a western style toilet bowl wherein the shelf surface (10a) of the bowl (2) including linear portions (portions of 10a along S1 and S2) provided on a right side and a left side when seen from forward (S1 and S2 are provided on the left and right sides), a front arc portion (front arc portion near f) connected to front ends of the linear portions, and a rear arc portion (rear arc portion near r) connected to rear ends of the linear portions.
It would have been obvious to one of ordinary skill in the art to have modified the system of Kashirajima, to include linear portions as claimed, as taught by Konda, in order to bounce washing water downward, thereby preventing wash water from jumping out of the toilet and to allow the washing water to travel smoothly (¶ 0029-0030).
Regarding claim 2, the combination above, and specifically Kashirajima further discloses a height of the shelf surface of the bowl is set lower at a front end of the bowl than at a rear end of the bowl (the height of 6 is set lower at the front end of 10 (in the direction of F) than the rear end of 10 (in the direction of B)), and the sloped surface of the shelf surface is formed between the rim spout port and the front end of the bowl (the sloped surface of 6 near 4a and 6a is formed between 16 and the front end (in the direction of F) of 10).
Regarding claim 3, as best understood, the combination above, and specifically Kashirajima further discloses heights of the linear portions (as modified by Konda above) and the rear arc portion of the shelf surface of the bowl are almost the same (the height of 6 remains the same with the exception of the sloped surface near 4a and 6a).
Regarding claim 4, the combination above, and specifically Kashirajima further discloses the sloped surface of the shelf surface is provided across a coupling portion (as modified by Konda, portions near S1 and S2 towards f) where the linear portions (as modified by Konda above) and the front arc portion are connected (in modifying the system of Kashirajima to include the linear portions of Konda, the combination results in the sloped surface of the shelf surface is provided across a coupling portion as claimed).
Regarding claim 5, as best understood, the combination above, and specifically Kashirajima further discloses the shelf surface is formed such that a shelf width (W2, W3) thereof is the widest at the front end of the bowl and the narrowest at the rear end of the bowl (¶ 0084-0088).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Urata (US 10378195) is directed to the state of the art as disclosing a flush toilet including shelf portion (24) that has linear portions on the left and right sides of the bowl (14).
Emmerling (US 20200102730) is directed to the state of the art as disclosing a toilet including a shelf (46) that extends more outwardly (i.e., the shelf 46 is wider) along the front portion and side portions (42) forward of the outlet (48) of the water channel (45) of the toilet bowl (40) than the back portion (41; ¶ 0021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday-Thursday 11AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM R. KLOTZ
Examiner
Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754